Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of November 1, 2002, by The
Halifax Group, Inc., a Georgia corporation (“Halifax”), and Robert J. Budd
(“Budd”).

 

RECITALS

 

A.            Halifax is engaged in the business of processing, manufacturing
and distributing various food products, including salad dressings and hot sauces
(the “Business”).

 

B.            Vita Food Products, Inc., a Nevada corporation (“VFP”), Vita
Holdings, Inc., Vita/Halifax Acquisition Company (“Sub”), Halifax, Budd and
certain other parties have entered into a Merger Agreement dated as of November
1, 2002, (“Merger Agreement”) whereby Halifax agreed to merge with Sub, with
Halifax as the survivor of the merger (the “Transaction”).  Capitalized terms
used herein, but not defined, have the meanings set forth in the Merger
Agreement.  Budd and VFP acknowledged and agreed in the Merger Agreement that
each would not enter into the Merger Agreement without entering into this
Agreement.

 

C.            Halifax desires to employ Budd as its President and Budd desires
to perform the services of the President for Halifax.

 

CLAUSES

 

In consideration of the foregoing, and the covenants, duties, rights, and
obligations set forth below, the parties agree as follows:

 

ARTICLE 1

EMPLOYMENT AND DUTIES

 

1.1                               Employment.

 

(a)           Duties.  Subject to the terms and conditions in this Agreement,
Halifax agrees to employ Budd as its President, to perform the duties set forth
on Exhibit A attached hereto and incorporated herein and such other reasonable
additional responsibilities as may be added to Budd’s duties from time to time,
at the direction of Terry Hess, Chief Executive Officer of Halifax (“Terry”) or
by the Board of Directors of VFP or Halifax.  Budd shall devote his full and
exclusive working time and efforts to the business and affairs of Halifax, and
his duties shall include, but not be limited to, directing and overseeing the
operations and daily functions of Halifax and supervising employees of Halifax. 
Budd shall also serve as a member of the Board of Directors of Halifax, may be
appointed as a member of the Board of Directors of VFP and will be president of
Vita Holdings, Inc. with such duties as set forth on Exhibit A to be attached
hereto.

 

(b)           Place of Performance.  In his employment by Halifax, Budd shall be
based in Atlanta, Georgia.

 

1.2          Term.  The term of Budd’s employment under this Agreement shall be
for the period commencing from the Closing Date and continuing through December
31, 2007, subject to early termination as set forth herein (the “Term”).

 

--------------------------------------------------------------------------------


 

ARTICLE 2

COMPENSATION AND DAMAGES

 

2.1.         Compensation.   During the Term, Budd shall be paid an annual
salary of Two Hundred Forty Two Thousand Five Hundred Dollars ($242,500),
increased annually by 3% on January 1, beginning January 1, 2004 (the
“Salary”).  The Salary shall accrue and be due and payable in equal, or as
nearly equal as practicable, bi-weekly installments or in the manner and on the
timetable that Halifax’s payroll is customarily handled.  The Salary may be
increased from time to time, at the sole discretion of the Board of Directors of
Halifax.

 

2.2          Expense Reimbursement.  While Budd is performing the services
described herein, Halifax shall, upon request, reimburse Budd for all reasonable
and necessary expenses incurred by Budd in connection with the performance of
duties of employment hereunder (in accordance with the policies and procedures
established by the Board of Directors of Halifax for all of Halifax’s officers),
provided that Budd properly accounts therefor.

 

2.3          Benefits.

 

(a)           Benefit Plan.  If, while Budd renders full time services hereunder
to Halifax:

 

(i)            Halifax or Virginia Honey Company, Inc. (“Virginia Honey”)
establishes an incentive or other compensation plan (however described or
denominated) for senior executive officers, which includes Terry;

 

(ii)           Halifax or Vita maintains or establishes any ERISA benefit
program(s) for its senior executives such as health care insurance, dental care
insurance, life insurance, 401(k) plan, profit sharing plan or pension plan,
however described or denominated; or

 

(iii)          VFP maintains or establishes a stock purchase plan;

 

Budd shall be eligible to fully participate in each such plan or benefit
program, provided, however, Budd shall not be eligible for any bonus, incentive,
stock option or any other plan of VFP or its affiliates, unless: (x) the
adoption of such plan by the board of directors of Vita specifically include
Budd; or (y) such plan is established generally for senior management of Halifax
or Virginia Honey, which includes Terry.

 

(b)           Vacation.  Budd shall receive not less than four (4) weeks paid
vacation during each twelve (12) month period of employment and shall also be
entitled to all paid holidays afforded by Halifax or VFP to its employees.

 

2.4                               Termination.

 

(a)           Cause.  Halifax shall have the right, at any time during the Term
of this Agreement, to terminate Budd’s employment (the “Termination Date”) under
this Agreement, but only if such termination is for “Cause.”  For purposes of
this Agreement, “Cause” shall mean Budd’s, (i) commission of any act of fraud,
embezzlement or theft relating to and affecting the business affairs of Halifax;
(ii) conviction of any felony or a criminal offense involving acts of dishonesty
(but excluding ordinary driving offenses); (iii) failure to reasonably exercise
the responsibilities and duties as the President of Halifax after written notice
specifying such failure and a reasonable opportunity to cure such failure; or
(iv) a material breach of the restrictive covenants set forth in Article 3 of
this Agreement or as set forth in that certain Non-Competition

 

2

--------------------------------------------------------------------------------


 

and Non-Solicitation Agreement entered into by and among VFP, Halifax and Budd
dated of even date herewith.  In the event that employment is terminated by
Halifax for Cause, Halifax will have no obligations to pay any further amounts
hereunder (except for salary earned and unpaid, subject to rights of setoff)
beyond the date of such termination.

 

(b)           Damages.  If Budd’s employment is “Voluntarily Terminated” (as
defined below) by Budd or for Cause (as defined in subsection 1.2(b)) before the
end of the Term, Budd shall pay VFP, as liquidated damages, and not as a
penalty, the following amounts, which amounts shall be set off and forfeited by
Budd only from and only to the extent of compensation (subject to the
limitations of Section 2.5 hereof) due Budd hereunder and amounts subject to set
off pursuant to the Merger Agreement, including the First Earnout and/or the
Second Earnout, and not to be paid by Budd directly:

 

Termination on or Before

 

Liquidated
Damage Amount

 

 

 

December 31, 2003

 

$

700,000

December 31, 2004

 

$

500,000

December 31, 2005

 

$

300,000

December 31, 2006

 

$

150,000

 

Except as set forth herein, in no event shall Robert be individually or directly
liable for such amount.  Notwithstanding anything herein to the contrary, if VFP
shall recover any amounts due from the First Earnout and the Second Earnout, VFP
shall recover these in the same proportion of cash and stock, if any, used to
pay such Earnout payments.

 

“Voluntarily Terminated” shall be limited to a cessation of employment by Budd
for reasons other than death, Good Reason (as defined below) or Total Disability
(as defined below).

 

For the purposes of this Agreement, “Total Disability” means Budd’s inability,
through physical or mental illness or accident, to perform the majority of his
usual duties and responsibilities hereunder (as such duties are constituted on
the date of the commencement of such disability) in the manner and to the extent
required under this Agreement for a period of at least one hundred eighty (180)
days out of a 360 day period. Total Disability shall be deemed to have occurred
on the first day following the expiration of such one hundred eighty (180) days.

 

For the purposes of this Agreement, “Good Reason” means:

 

(i) any of the following acts by Halifax or VFP occurring within twelve (12)
months following a Change in Control (as defined in the Merger Agreement): any
material diminution in Budd’s authorities or responsibilities or from his
status, title, position (other than as a member of the board of directors of VFP
or any of its affiliates) or responsibilities without Budd’s express written
consent; the assignment to him of any duties or work responsibilities which are
inconsistent with such status, title position or work responsibilities; or any
removal of Budd from any such positions (other than as a member of the board of
directors of VFP or any of its affiliates except Hailfax), except, in each case,
if any such act are because of Total Disability, retirement, death or Cause; or

 

(ii) material breach by VHP at any time of the Merger Agreement or by Halifax
under this Employment Agreement, in each case following written notice thereof
and failure to cure within a reasonable time.

 

3

--------------------------------------------------------------------------------


 

2.5          Set Off.  Other than the compensation payable pursuant to Section
2.1 hereof, VFP, Halifax and Budd may set-off any amounts due to the other in
order to reconcile any amounts due to the other.

 

ARTICLE 3

RESTRICTIVE COVENANTS

 

3.1          Confidentiality.   Budd acknowledges that the nature of his
engagement hereunder is such that Budd shall have access to information of a
confidential and/or trade secret nature which has great value to VFP, Halifax,
Virginia Honey, and their affiliates (collectively, Greater Vita”). Such
information includes, without limitation, financial, manufacturing and marketing
data, business plans and methods, processes, product formulas, books and
records, sales know-how, pricing information, developmental work, work in
process, methods, trade secrets (including, without limitation, customer lists,
supplier lists and lists of customer, supplier and food broker sources), and any
other information relating to the products, services, customers, sales or
business affairs of Greater Vita , which has value and is treated as secret
and/or confidential by Greater Vita (the “Confidential Information”).  Budd has
and will also have access to Confidential Information of its “Suppliers” (for
the purposes of this Agreement, “Suppliers” means any persons with whom Greater
Vita  has a co-packing or joint venture relationship with or who supplies any
products or materials to Greater Vita ). Confidential Information includes not
only information disclosed by Greater Vita or its Suppliers to Budd in the
course of employment, but also information developed or learned by Budd during
the course of employment with Halifax.  Confidential Information is to be
broadly defined. Confidential Information includes all information that has or
could have commercial value or other utility in the business in which Greater
Vita or Suppliers are engaged. Confidential Information also includes all
information of which the unauthorized disclosure could be materially detrimental
to the interests of Greater Vita or Suppliers.  Budd agrees to keep all
Confidential Information that could be materially detrimental to the interests
of Greater Vita  or Suppliers in confidence during the term of this Agreement
and at any time thereafter and shall not use, disclose, publish or otherwise
disseminate any of such Confidential Information to any other person, except to
the extent such disclosure is, (i) required by applicable law, (ii) lawfully
obtainable from other sources, (iii) authorized in writing by Greater Vita ,
(iv) no longer qualifies as a trade secret or confidential information under
applicable law, or (v) necessary to enforce this Agreement.

 

3.2          Remedies.  The parties hereto agree that the services to be
rendered by Budd pursuant to this Agreement, and the rights and privileges
granted by Greater Vita  pursuant to this Agreement, are of a special, unique,
extraordinary and intellectual character, which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in any
action at law, and that a breach by Budd of any of the terms of this Agreement
will cause Greater Vita great and irreparable injury and damage.  Therefore,
Budd agrees that in addition to such other remedies as may be available to
Greater Vita, at law or in equity, any court of competent jurisdiction may issue
a decree of specific performance on a temporary or permanent basis.  Greater
Vita also is entitled to seek an injunction, specific performance and other
equitable relief, without posting bond, to enjoin, restrict or prevent a breach,
or threatened breach, of this Agreement by Budd.

 

3.3          Cumulative Remedies.  The remedies contained in this Agreement are
in addition to and not to the exclusion of any other remedies whether specified
in this Agreement, available at law, in equity or otherwise.

 

4

--------------------------------------------------------------------------------


 

3.4          Survival of Covenants.  The parties’ duties and obligations under
this Agreement shall survive the termination of this Agreement or any of its
provisions; provided, however, if Budd is terminated without Cause by Halifax,
Budd’s obligation of confidentiality in Section 3.1 above shall survive only
with respect to VFP, Virginia Honey, and their affiliates’ (other than Halifax)
confidential information and shall terminate with respect to Halifax
confidential information.

 

3.5          Return of Material.  Upon the termination of Budd’s employment with
Halifax for any reason, with or without Cause, Budd immediately shall deliver to
Halifax all documents, records, notebooks, work papers, instruments, and/or
electronic, magnetic, or other media which in any way contain any information
involving the Confidential Information, or other information, materials,
equipment or items of Greater Vita.  Budd shall not retain any copies of the
preceding except for such financial information necessary to protect his
interest as a creditor.

 

ARTICLE 4


GENERAL

 

4.1          Termination of Agreement.  Nothing contained in this Agreement
shall affect or impair any rights or obligations which arise prior to or at the
time this Agreement terminates, or which may arise due to any event which causes
this Agreement to terminate.

 

4.2          Notices.  All notices concerning this Agreement shall be given in
writing, as follows:  (i)  by actual delivery of the notice into the hands of
the party entitled to receive it, in which case such notice shall be effective
upon such delivery, (ii)  by mailing such notice by registered or certified
mail, return receipt requested, in which case the notice shall be deemed given
four (4) days from the date of its mailing; (iii)  by Federal Express or any
other overnight carrier, in which case the notice shall be deemed to be given on
the date next succeeding the date of its transmission; or (iv)  by facsimile, in
which case the notice shall be deemed given as of the date it is sent.  Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or at such other address or facsimile number for such party as shall be
specified by notice given hereunder):

 

If to VFP:

 

If to Budd:

 

 

 

Vita Food Products, Inc.

 

Robert J. Budd

Attention: Stephen D. Rubin, President

 

3264 McCall Drive

2222 West Lake Street

 

Atlanta, GA   30340

Chicago, IL   60612

 

Fax:   (770) 457-7546

Fax:   (312) 738-3215

 

 

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Much Shelist Freed Denenberg

 

Powell, Goldstein, Frazer & Murphy, LLP

Ament & Rubenstein, P.C.

 

Attn:   Ricarda Heising

Attn:   Jeffrey C. Rubenstein

 

191 Peachtree Street, NE

200 North LaSalle Street

 

Sixteenth Floor

Suite 2100

 

Atlanta, GA   30303

Chicago, IL   60601-1095

 

Fax: (404) 572-6999

Fax: (312) 621-1750

 

 

 

5

--------------------------------------------------------------------------------


 

4.3          Assignment.  This Agreement and the rights and obligations of the
parties hereunder may not be assigned by either party hereto without the prior
written consent of the other party hereto.

 

4.4          Waiver.  The waiver by either party hereto of any breach of this
Agreement by the other party hereto shall not be effective unless in writing,
and no such waiver shall operate or be construed as the waiver of the same or
another breach on a subsequent occasion.

 

4.5          Beneficiary.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors, heirs, executors, administrators
and permitted assigns.

 

4.6          Complete Understanding.  This Agreement constitutes the complete
understanding between the parties.  No alteration or modification of any of this
Agreement’s provisions shall be valid unless made in writing and signed by the
parties to this Agreement.

 

4.7          Applicable Law.  The internal substantive laws of the State of
Georgia shall govern all aspects of this Agreement without respect to its
conflicts of laws principles, irrespective of the fact that one or more of the
parties now is or may become a resident of a different state.

 

4.8          Descriptive Headings.  All section headings, titles, and subtitles
are inserted in this Agreement for the convenience of reference only, and are to
be ignored in any construction of this Agreement or its provisions.

 

4.9          Severability.  If a court of competent jurisdiction rules that any
one or more of this Agreement’s provisions is invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any of this Agreement’s other provisions, and this Agreement shall be construed
as if it had never contained such invalid, illegal, or unenforceable provision.

 

4.10        Prior Agreements Superseded.  This Agreement supersedes any prior
understandings, written agreements, or oral arrangements among the parties
respecting the subject matter of this Agreement.

 

4.11        Cure Period.  Notwithstanding anything herein to the contrary, the
parties to this Agreement shall have thirty (30) days to cure any breach or
default hereunder after written notice thereof, provided it is curable.

 

4.12        Good Faith and Reasonableness.  The parties agree to exercise good
faith and reasonableness in the interpretation and implementation of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

This Employment Agreement is executed as of the day and date first written
above.

 

 

THE HALIFAX GROUP, INC.

 

ROBERT J. BUDD

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Terry W. Hess

 

 

/s/ Robert J. Budd

 

 

Terry W. Hess, CEO

 

By: Robert J. Budd

 

7

--------------------------------------------------------------------------------